        Case 1:17-cr-00232-EGS Document 155-1 Filed 01/22/20 Page 1 of 1




                                                      U.S. Department of Justice

                                                      Jessie K. Liu
                                                      United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530


                                                     January 22, 2020

Via Email & FedEx
Jesse Binnall
Harvey & Binnall, PLLC
717 King Street
Suite 300
Alexandria, VA 22314


        Re:     United States v. Michael T. Flynn, 17-cr-00232 (EGS)

Dear Counsel:

       Enclosed please find the materials that were inadvertently omitted from the December 2019
production:

        11/16/2017            DOJSCO0022699 – DOJSCO0022756
        05/17/2018            DOJSCO0023173 – DOJSCO0023212
        06/14/2018            DOJSCO0023247 – DOJSCO0023258
        07/26/2018            DOJSCO0023267 – DOJSCO0023282

        These materials are covered by the Protective Order entered by the Court on February 21,
2018.
                                            Sincerely,

                                            JESSIE K. LIU
                                            United States Attorney

                                     By:
                                            Brandon L. Van Grack
                                            Special Assistant United States Attorney
                                            Jocelyn Ballantine
                                            Assistant United States Attorney
